Citation Nr: 1733236	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-36 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent prior to August 26, 2015, including on an extraschedular basis, and greater than 60 percent thereafter, for asthma with inactive pulmonary tuberculosis (previously inactive pulmonary tuberculosis, far advanced).

2.  Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k) for organic aphonia, claimed as due to service-connected asthma with inactive pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims for a disability rating greater than 30 percent for inactive pulmonary tuberculosis, far advanced and for a total disability rating based on individual unemployability (TDIU).  

In May 2010, the Board denied the Veteran's claims for a disability rating greater than 30 percent for inactive pulmonary tuberculosis, far advanced and for a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court vacated and remanded the Board's denial of the Veteran's claims for a disability rating greater than 30 percent for inactive pulmonary tuberculosis, far advanced on an extraschedular basis only, and for a TDIU.  The Court affirmed the Board's May 2010 decision to the extent that it denied the Veteran's increased rating claim for inactive pulmonary tuberculosis, far advanced on a schedular basis under 38 C.F.R. § 4.97, DC 6721.  The Court also noted that the Veteran had raised a claim for asthma secondary to his inactive pulmonary tuberculosis, far advanced.

This matter also comes before the Board on appeal from a September 2010 rating decision in which the RO denied the Veteran's claim of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k) for organic aphonia, claimed as due to service-connected asthma with inactive pulmonary tuberculosis (which was characterized as entitlement to special monthly compensation (k) on account of service-connected inactive tuberculosis) ("SMC claim").  The Veteran perfected a timely appeal on his SMC claim in December 2012 and revoked his prior representation, advising VA that he preferred to represent himself.  

In February 2012, the Board remanded these matters, including a claim for service connection for asthma, to the Agency of Original Jurisdiction (AOJ) for additional development.

In an October 2015 rating decision, the RO granted the Veteran's claim of service connection for asthma and characterized the disability as asthma with inactive pulmonary tuberculosis, far advanced, assigning a zero percent rating effective March 27, 2009.  The RO noted in this decision that the Veteran's asthma was being evaluated together with his service-connected inactive pulmonary tuberculosis, far advanced pursuant to 38 C.F.R. § 4.96 (2016).  Because the Veteran's asthma was being evaluated together with his service-connected inactive pulmonary tuberculosis, and because this latter service-connected disability was a "protected rating" under § 4.96(a), the RO awarded a 30 percent rating effective March 27, 2009 for asthma with inactive pulmonary tuberculosis, far advanced.  See 38 C.F.R. § 4.96(a); 4.97, DC 6721-6602.  A 60 percent rating was assigned effective August 26, 2015.  A separate rating under 

The RO also granted entitlement to TDIU effective August 26, 2015.  As the Veteran has not filed a notice of disagreement regarding the effective date, this matter is not before the Board.    

In November 2016, the Board recharacterized the issues as shown on the title page and remanded the appeal for further development, which has been completed. 


FINDINGS OF FACT

1.  Prior to March 27, 2009, inactive pulmonary tuberculosis, far advanced manifested with symptoms of mild dyspnea on exertion and shortness of breath, and tuberculosis that was inactive for more than eleven years; these symptoms are contemplated by the rating schedule.

2.  From March 27, 2009 to August 26, 2015 asthma was evaluated along with inactive pulmonary tuberculosis, far advanced and was manifested by a need for oral inhalational therapy.

3.  From August 26, 2015, service-connected asthma with inactive pulmonary tuberculosis manifested with FEV-1/FVC was 76 percent; FEV-1 was 45 percent of predicted; and without episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immuno-suppressive medication.

4.  The Veteran does not have a diagnosis of organic aphonia with constant inability to communicate by speech related to his service-connected asthma with inactive pulmonary tuberculosis.   


CONCLUSIONS OF LAW

1.  The criteria for disability rating greater than 30 percent prior to August 26, 2015, including on an extraschedular basis, and greater than 60 percent thereafter, for asthma with inactive pulmonary tuberculosis (previously inactive pulmonary tuberculosis, far advanced) are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1); 4.96, 4.97, Diagnostic Codes 6602, 6721 (2016).

2.  The criteria for entitlement to SMC under 38 U.S.C.A. § 1114 (k) for organic aphonia, claimed as due to service-connected asthma with inactive pulmonary tuberculosis are not met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rating for Inactive Pulmonary Tuberculosis, Far Advanced; and Asthma with Inactive Pulmonary Tuberculosis, Far Advanced Prior to August 26, 2015

Disability evaluations are determined applying VA's rating schedule, in accordance with rating criteria based on diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
By way of background, the Veteran was initially assigned a 30 percent disability rating for his service-connected pulmonary tuberculosis, effective December 17, 1960.  This rating was temporarily increased to 100 percent effective February 20, 1968 under Paragraph 29 due to hospitalization.  Finally, the rating was reduced to 30 percent as of June 1, 1968 (permanent rating).  In June 2008, the Veteran filed an informal increased rating claim for his service-connected pulmonary tuberculosis.  Specifically, the Veteran contends that his VA examination showed "lung calcification which causes [him...] asthma conditions...secondary or associated [with tuberculosis]."  See June 2008 Informal Claim and March 2009 Notice of Disagreement (NOD).  

For reference, the rating criteria pertaining to inactive pulmonary tuberculosis are found at 38 C.F.R. § 4.97, DC 6721.  Diagnostic Code 6721 "Diseases of the Lungs and Pleura - Tuberculosis," provides for a 100 percent rating for two years after date of inactivity, following active pulmonary tuberculosis.  Thereafter, for four years, or in any event to six years after the date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to eleven years after the date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately advanced lesions, but provided that there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology, a 20 percent rating is assigned; otherwise, a noncompensable rating is assigned.

Under 38 CFR §4.96: Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 and 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  However, in cases protected by the provisions of Pub. L. 90-493, the graduated ratings of 50 and 30 percent for inactive tuberculosis will not be elevated.  

Under 38 C.F.R. § 4.96(a), "protected ratings" of 30 percent and 50 percent for inactive tuberculosis rated under the former rating criteria for tuberculosis in effect prior to August 19, 1968, as in this case, may not be elevated (or increased) when rating coexisting respiratory conditions.  In other words, a Veteran with a "protected" disability rating of 30 percent or 50 percent for tuberculosis is not entitled to an increased schedular rating for his or her tuberculosis during the time period for which such rating is in effect (in this case, prior to August 26, 2015).  

The Court remanded this appeal to the Board specifically for consideration of a rating in excess of 30 percent for inactive pulmonary tuberculosis, far advanced on an extraschedular basis.  This 30 percent rating under 38 C.F.R. § 4.97, DC 6721 is in effect prior to March27, 2009.

The Board is precluded from assigning an extraschedular rating in the first instance, without the appropriate departmental referral.  See Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  After the referral, the Board can review the determination de novo and reach an independent conclusion. See Kuppamala v. McDonald, 27 Vet. App. 447 (2015). 

Under 38 C.F.R. § 3.321 (b)(1), to accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the VA Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

On an individual basis, the case of Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009) articulates in more detail a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Prior to March 27, 2009, the Veteran's disability is rated at 30 percent under DC 6721.  The different disability evaluations under DC 6721 turn primarily on whether tuberculosis is active or inactive; the severity of tuberculosis whether active or inactive; and the length of inactivity following remission of active tuberculosis.  See 38 C.F.R. § 4.97, DC 6721.  This Code also contemplates symptoms of lesions (far advanced and moderately advanced), as well as emphysema, dyspnea on exertion, and impairment of heath following moderately advanced lesions.  

At the VA examination in August 2008, the Veteran reported symptoms of shortness of breath improved with a respiratory pump.  He also reported symptoms of dyspnea on exertion.  The Veteran was diagnosed with bronchial asthma.  He did not have any active tuberculosis; rather tuberculosis had been inactive since 1952.  He was hospitalized in 1945, and then again in 1975.  Upon examination, the Veteran appeared to have calcified granulomata on both lungs.  Pulmonary function tests revealed moderate air trapping and decreased airway resistance.  A pulmonary test showed "essentially normal pulmonary function study."  The examiner compared the current study with the February 2005 pulmonary test, which revealed "no significant interval change."  X-ray results showed atheromatous ectatic aorta, but otherwise no acute cardiopulmonary abnormalities.  The examiner further noted that there was no evidence of active tubercular disease on the examination. 

In this case, the Veteran's pulmonary tuberculosis has been inactive since 1952.  As such, his condition had been inactive for over 40 years when he filed his increased rating claim in June 2008.  This period of inactivity is adequately contemplated by the current 30 percent rating in DC 6721.  He was noted to have far advanced lesions and these are squarely contemplated in the 30 percent rating.  Further, while the Veteran has reported symptoms of shortness of breath and dyspnea on exertion at the August 2008 VA examination; these symptoms are all specifically contemplated by the rating criteria.  Notably, the August 2008 VA examination did reveal any other significant abnormalities as it related to his inactive pulmonary tuberculosis.  

Given the variety of ways in which the rating schedule contemplates tuberculosis disorders, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture in this case.  Here, the Veteran's tuberculosis was manifested by inactivity for over 40 years, with a history of far advanced lesions, and current symptoms of shortness of breath and dyspnea on exertion.  These manifestations and the length of time of inactivity of tuberculosis are specifically contemplated in the relevant rating criteria.  In short, there is nothing exceptional or unusual about the Veteran's tuberculosis because the rating criteria reasonably describe his disability level and symptomatology for the appeal period under review.  Thun, 22 Vet.App. at 115.  Further, the Veteran's disability picture in this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The medical evidence also fails to demonstrate that between 2008 and prior to August 2015, the Veteran's service-connected asthma disability resulted in marked interference with employment.  Also, the Veteran was hospitalized for his tuberculosis on two remote occasions that occurred in 1945 and 1975, which does not amount to frequent hospitalizations.  

Referral for further consideration of an extraschedular disability rating for the Veteran's inactive pulmonary tuberculosis for the period for the appeal period prior to March 27, 2009 is not warranted.  

Beginning March 27, 2009, the RO awarded service connection for asthma and evaluated that disability together with the already service-connected inactive pulmonary tuberculosis, far advanced based on 38 CFR §4.96.  A 30 percent rating was continued, but under 38 C.F.R. § 4.97, DC 6721-6602 (for rating bronchial asthma).  Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability.  See Id. 

Based on the evidence of record, the 30 percent schedular rating for the Veteran's disability from March 27, 2009 was proper.  

Under Diagnostic Code 6602, asthma is rated 30 percent for FEV-1 of 56 to 70 percent of that predicted; or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, DC 6602 (2016).

VA treatment records show the Veteran's asthma was treated with oral inhalational therapy and was well-controlled with treatment.  See April 27, 2009 treatment record.  The remaining VA outpatient treatment records dated prior to August 2015 generally confirm a history of tuberculosis which has remained inactive.  There is no additional evidence which warrants a higher evaluation from March 27, 2009.

Rating in Excess of 60 percent for Asthma with Inactive Pulmonary Tuberculosis (previously Inactive Pulmonary Tuberculosis, Far Advanced from August 26, 2015.

Service connection for asthma with inactive pulmonary tuberculosis, far advanced is rated at 60 percent from August 26, 2015 pursuant to 38 C.F.R. § 4.97, DC 6721-6602.  

Under Diagnostic Code 6602, asthma is rated 60 percent rating there must be FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  For a 100 percent rating, there must be FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2016).  

For the reasons discussed below, a rating in excess of 60 percent is not warranted.

At a VA examination in August 2015 an examiner determined asthma is a residual of the Veteran's service-connected pulmonary tuberculosis.  The Veteran reported productive cough with white phlegm, especially during the night, right pleuritic chest pain, associated with chest tightness and shortness of breath upon mild efforts, for example upon climbing less than a flight of stairs, or walking less than a block.  He denied weight loss, hemoptysis, nocturnal fever, or anorexia.  The Veteran denied use of oral or parenteral corticosteroid medications, or outpatient oxygen therapy; but did report intermittent inhalational bronchodilator therapy.  The Veteran reported that over the past 12 months, he had monthly physician visits for care of exacerbations.  On physical examination, the examiner indicated that the FEV-1/FVC results most accurately reflect the Veteran's level of disability.  FEV-1/FVC was 76 percent.  FEV-1 was 45 percent of predicted.  

VA treatment records were reviewed and considered but do not reflect findings that would support a 100 percent rating such as FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immuno-suppressive medication.  Based upon the evidence of record, a disability rating in excess of 60 percent is not warranted.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007); however a higher evaluation is not warranted for any portion of the time period under consideration.  There are no additional expressly or reasonably raised issues presented on the record. 

SMC(k)

As it relates to 38 U.S.C.A. § 1114 (k), special monthly compensation is warranted under this section if the veteran, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs; or one foot, one hand or both buttocks; blindness of one eye, having only light perception; complete organic aphonia with constant inability to communicate by speech; deafness of both ears, having absence of air and bone conduction; or the anatomical loss of 25 percent or more of tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy) or has received radiation treatment of breast tissue. 

In this case, the Veteran is not shown to have suffered any of the above referenced conditions as the result of a service-connected disability.  Although the Veteran avers that he suffers from organic aphonia, this is not shown by competent medical evidence.  Further, in the Veteran's October 2010 notice of disagreement, he indicated that he is only seeking entitlement to SMC under subsection (q) for his inactive tuberculosis.  Review of the record reflects that the Veteran has been in receipt of SMC under 38 U.S.C.A. § 1114 subsection (q) and 38 C.F.R. 3. 350(g) (for inactive tuberculosis complete arrest) since December 17, 1954.  This benefit is payable to a veteran who was receiving or entitled to receive compensation for tuberculosis on August 19, 1968.  Indeed, rating code sheets in the record reflect that the Veteran's SMC (q) benefits have remained undisturbed dating back to the original December 17, 1954 effective date.  Based on the foregoing, benefits at the SMC(k) rate are not warranted.



ORDER

A disability rating greater than 30 percent prior to August 26, 2015, including on an extraschedular basis, and greater than 60 percent thereafter, for asthma with inactive pulmonary tuberculosis (previously inactive pulmonary tuberculosis, far advanced) is denied.

SMC benefits pursuant to 38 U.S.C.A. § 1114 (k) are not met.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


